Case 20-40375-KKS Doc1-13 Filed 10/14/20 Page 1 of 7

me7aete Case 3:19-mc-00G29-MMH-JBT Bac

   

Pat Peanas

ch rideGMabae, Page 7 of 59 Pagelb 420

Eci Tallahassee (/c/mr0dk41/fci-tallahassee)

501 Capital Circle Ne

Tallahassee, FL 32301

Phone: 4 Show Number

Web: www.bop.gov (/uriverify?

redirect=http.//www.bop.govés=Zafddc7 8642cfe264bed64f7 43006 1f9&cb=3737465aemid=mrbdk4 1
}

Ad

River City Baptist Church

Struggling For Answers? We Have Hope For Your Fam

rivercitvbaptist church

Fci Tallahassee is 2 privately held company in Tallahassee, FL and is a Single Location business.

ras
i Own This Business?

 

 

Categorized under Prison, Government. Qur records show it was established in 2003 and
incorporated in Florida.

  

(=) Featured Content

 

6 Financing Options to Help You Survive a Cash Flow Crunch
(hitns:/fwenw manta. com/rasources/small-business-advice/6-financing-options-heip-survive-cash-flow-crunch! }

 
Case 20-40375-KKS Doc1-13 Filed 10/14/20 Page 2 of 7

Case 3:19-c-00029-MMH-JBT ODccumentl-8 Filed 09/27/19 Page 95 of 97 Pagel 412

“Hanarable M Morales Nowand (/c/mbtwafhi/honorable-m-morales-howard)

 

dacksoria, PL 32202
_ Phone: @ Show Number (
Bonstable M Maries Howard is  srivateiy hat cxmmpany in Jecksonvile, Fl -

: %o Gad Company (etSos20187 80}
2 ntastimetnes show this company Bas an srmual revenus of unknown and employs @ staff of approximately

 

 

| COPLACL x stds your tusinnss? Cini Thar Pradite

_ Heegmable 8 Morgies Howard
.  PRone tober Sree. wee

9 Directions is this your businam? Clay THY Seep

Honorable é Morales Howard
Jacksonville, Fl. E2202
Qo fonapimiwdihyhoncrahle-mmnargleshowend) C

 

 

 

 

 

& Online Visibllity scetersusiness comes

_ TheFlil Report for Honesabie- M Morins Howont is Naw Avadable. Local online listings for Honorable Mt Morales Hawand have ERRORS,

 

 

 

 

 

 

Sites Scanned ate

Errors Found Untock trea report @

Missing info Unioek tree report &

Susiness Cred Score View Susiness Cradit Score (/bulldicintuatyPseect=eredl
# Detalied information

Annual Revenue Estimate Unknow

Employeos 40H 1B

 
Case 20-40375-KKS Doc1-13 Filed 10/14/20 Page 3 of 7

 

pnoie Case 3:19-mc-00029-MMH-JBT  Gexmuemaenirtlelteadrieah Sead Grantee 24. of? PagelD 410

U S District Court (/c/mtkztrr/u-s-district-court)
ffth Circuit Court

300 North Hogan Street # 9-150

Jacksonville, FL 32202

Phone: & Show Number

Web: www.usdoi.gov (/uriverfy?

redirect=http:/Aweew.usdoj.gov&s=3b4ci0a4 G0d9ce0 1653067216961 4f95&cb75375941 &emid=mitkzir
r)

Ad

experienced trial lawyers

Duls, drug offenses, homicide, probation, ali state and

imnlawyers.com

U $ District Court is a privately held company in Jacksonville, FL.

 

Cwn This Business?

 

 

 

Categorized under Federal Courts. Current estimates show this company has an annual revenue of
unknown and employs 2 staff of approximately 5 to 9.

 

(23) Featured Content

 

& Essential Google Analytics Metrics You Need to Know
hitpac wer ruints conmvnmtcrines-clstriot-coust 8
 

 

mS Doci-13 Filed 10/14/20 Page4of/7

 

 

Last Name

FistName Middle Name

 

Debtor 2 meet N
Furst Name
(Spouse. if fling} serene

Moodie Name Last Meme

United States Bankruptcy Court Northern District of Florida
Case number: 18-40381~KKS

Social Security number or TIN | xxx~xx~+1890

EIN -

Social Securlty number or TIN

EIN -

 

Order of Discharge

12/15

 

IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granied io:

Syteria Hephzibah

aka Highly Favored Shekingh Fl, aka Svteria
Hephzibah-El. aka Syteria Lawrence. dba Syteria
Hephzibah. dba Hephzibah Syteria

i748

By the court: Karen K. Specie
United States Bankruptcy sudge

 

Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not ciose ar dismiss the case,
and it does not determine how much money. if
any, the trustee will pay creditors.

Creditors cannot collect discharged debts

This order means that no one may make any
attemot to collect a discharged debt from the
debtors personally. For example, creditors
cannot sue, garnish wages, assert a deficiency,
or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot
contact the debtors by mail. phone, or ofherwise
in any attempt to collect the debt personally.
Creditors who violate this order can be required
to pay debtors damages and atiorney’'s jees.

However, a crecitor with a lien may enforce a
claim against the debtors’ property subjeci to that
lien uniess the lien was avoided or eliminated.
For example, a crediior may have the right to
foreciose a home morigagé or repossess an
automobile.

Official Form 318

Order of Discharge

This order does not prevent Gebiors fram paying
any debt voluntarily or from paying reaffirmed
debts according to the reaffirmation agreement.
11 ULS.C. § 524(c). Cf).

Most debts are discharged

Mosi cebts are covered by the discharge, but not
ail. Generally, a discharge removes the debtors’
personal liability for debis owed before the
debtors’ bankrupicy case was filed,

iso, if this case began under a different chapter
of the Bankruptcy Code and was later converted
to chapter 7, debts owed before the conversion
are discharged.

in a case involving community propery: Special
rules protect certain community property owned

by the debtor's spouse, even if that spouse did
nat file a bankruptcy case.

For more information, see page 2 >

page 1

 
Case 20-40375-KKS Doc1-13 Filed 10/14/20 Page 5 of 7

Case 18-40381-KKS Doc 38 Filed 11/07/18 Page 2 of 2

Aiso, debts covered by a valid reaffirmation

Some debts are not discharged
agreement are not discharged.

Exampies of debts that are not discharged are:

Official Form 318

# Cebis that are domestic support
obligations:

¢ debts for most student loans:
¢ debts for most taxes:

* debis that the bankruptcy court has
decided or will decide are not discharged
in this bankruptcy case;

¢ debts for most fines, penalties,
forfeitures, or criminal restitution
obligations;

# some debts which the debtors did not
properly jist

¢ debts for certain types of loans owed to
pensicn, profit sharing, stock bonus, or
retirement plans: and

+ debts for death or personal injury caused
Dy operating a vehicle while intoxicated.

Order of Discharge

in addition, this discharge does not stop
creditors from collecting from anyone else who is
also liable on the debt, such as an insurance
company or a person who cosigned or
guaranteed a joan,

 

| This information is only a general summary

| of the bankruptcy discharge; some
exceptions exist. Because the law is

i complicated, you should consult an

attorney to determine the exact effect of the

| discharge in this case.
1

1
i
t
i

 

page 2

 
Case 20-40375-KKS Doc1-13 Filed 10/14/20 Page 6 of 7
Case 3:20-bk-00618-JAF Doc 41 Filed 07/23/20 Page 1 of 2

 

 

Debtor 1 Taquan Rashe Gullett-El

 

FirstName Middle Name Last Name

 

Debtor 2

tp gs FirstName Middle N: Last Name
(Spouse, if filing} ame am

United States Bankruptcy Court Middle District of Florida
Case number: 3:20-bk--00618-—AF

Social Security number or ITIN  xxx—xx-8532

EIN -

Social Security number or (TIN =

EIN -

 

Order of Discharge

WAS

 

IT 1S ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

Taquan Rashe Gullett-El

aka Taquan Rashie Gullett, aka Maalik Rahshe

Ei, dba Taquan Gullett, dba Gullett Taquan

AQ eb,

 

Dated: July 23, 202

Jerry A. Funk
nit tates Bankrupt

 

 

Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case, and it does
noi determine how much money, if any, the trustee will pay
creditors.

Creditors cannot collect discharged debts

This order means that no one may make any attempt to
collect a discharged debt from the debtors personally. For
example, creditors cannoi sue, garnish wages, assert a
deficiency, or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot contact
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personaily. Creditors who violate this order
can be required to pay debtors darnages and attorney's
ees.

However, a creditor with a lien may enforce a claim against
the debtors’ property subject to that lien unless the lien was
avoided or eliminated. For example, a creditor may have
the right to foreclose a home mortgage or repossess an
automobile.

Official Form 318

This order does not prevent debters from paying any debt
voluntarily or from paying reaffirmed debts according to the

reaffirmation agreement. 11 U.S.C. § 524(c}, (f).

Most debts are discharged

Most debis are covered by the discharge, but not all.
Generally, a discharge removes the debtors’ personal
lability for debts owed before the debtors' bankruptcy case
was filed.

Also, if this case began under a different chapter of the
Bankruptcy Code and was later canverted to chapter 7,
debts owed before the conversion are discharged.

in a case involving community property: Special rules

protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.

For more information, see page 2 >

Order of Discharge page 1

 
Case 20-40375-KKS Doc1-13 Filed 10/14/20 Page 7 of 7
Case 3:20-bk-00618-JAF Doc 41 Filed 07/23/20 Page 2 of 2

Some debts are not discharged
Examples of debts that are not discharged are:

debts that are domestic support
obligations;

¢@ debts for most student loans;
@ debts for most taxes;

@ debts that the bankruptcy court has
decided or will decide are not discharged
in this bankruptcy case;

debts for most fines, penalties,
forfeitures, or criminal restitution
obligations;

# some debts which the debtors did not
properly list;

¢ debts for certain types of loans owed to
pension, profit sharing, stock bonus, or
retirement plans; and

debts for death or personal injury caused
by operating a vehicle while intoxicated.

Official Form 318

Also, debts covered by a valid reaffirmation
agreement are not discharged.

in addition, this discharge does not stop
creditors from collecting from anyone else who is
also liable on the debt, such as an insurance
company or a person who cosigned or
guaranteed a loan.

 

This information is only a general summary
of the bankruptcy discharge; some
exceptions exist. Because the law is
complicated, you should consult an
attorney to determine the exact effect of the
discharge in this case.

 

 

Order of Discharge page 2

 
